DETAILED ACTION
	This office action is in response to the election/restriction requirement filed November 30, 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction 

REQUIREMENT FOR UNITY OF INVENTION 

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 6, 8-12, 15, and 17-22 drawn to an emission treatment system for an internal combustion engine classified in class F01N 3/0821.
Group II, claim(s) 23-24, 26, 30, and 32, drawn to a method of manufacturing a catalyzed particulate filter, classified in class B01J 2219/2424.
3. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: In the instant case the product as claimed can be made by a materially different process such as extruding, pressing, intruding, forging metal sheet, spray forming, thermoforming, coating, or foaming.  Moreover, the process as claimed can be used to make different products such as water filter, biofilter, fume and smoke extractor, and engine exhaust/intake components.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Applicant's election with traverse of the Invention I, claims 1-2, 6, 8-12, and 17-22, is acknowledged.  The traversal is on the ground(s) that the application is filed under Rule 371.  This is not found persuasive because the claim are directed to multiple categories of inventions as discussed above.  In addition, where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that 
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 23-24, 26, 30, and 32 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected Invention.
	This application contains claims 23-24, 26, 30, and 32 drawn to an invention nonelected with traverse.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2, 6, 8-12, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (Arnold) (Patent Number US 2011/0252773). 
	Regarding claim 1, Arnold discloses an emission treatment system (3), downstream of a gasoline direct injection engine (5) and suitable for treatment of an exhaust stream comprising hydrocarbons, carbon monoxide, nitrogen oxides, and particulates, the emission treatment system (e.g. See Paragraphs [0039 and 0050]), comprising a catalyzed particulate filter (13) comprising:  In one or more embodiments, the uncoated porosity and the coated porosity are in the range of 55 to 70%. In another embodiment, the particulate filter comprises a mean pore size in the range of 15-25 μm. In yet another embodiment, the coated and uncoated porosities are in the range of 60 to 70% and the particulate filter has a mean pore size in the range of 18-23 μm) (e.g. See Claims 3-4; Paragraphs [0011 and 0013]). 
	Regarding claim 2, Arnold further discloses wherein there is no layering of the TWC catalytic material on a surface of the wall except optionally in an area of overlapped washcoat (e.g. See Claim 15; Paragraphs [0018 and 0013]).
	Regarding claim 6, Arnold further discloses wherein a coated backpressure of the catalyzed particulate filter is non-detrimental to the performance of the engine (e.g. See Paragraphs [0011 and 0031-0034]).
	Regarding claim 8, Arnold further discloses wherein the particulate filter comprises 200-300 cells per square inch (CPSI) (e.g. See Paragraphs [0050]), the wall has a thickness in a range of 6-14 mil (a wall thickness of between 0.010 and 0.012 inches), and the catalyzed particulate filter has a coated backpressure that is less than or equal to a 50% increase compared to an uncoated backpressure (e.g. See Paragraphs [0011 and 0050]).
	Regarding claim 9, Arnold further discloses wherein the particulate filter comprises a mean pore diameter in a range of about 13 to about 25 μm (e.g. See Paragraphs [0012-0015]).	Regarding claim 10, Arnold further discloses wherein the wall has a thickness in a range 
	Regarding claim 11, Arnold further discloses wherein the TWC catalytic material is formed from a single washcoat composition that permeates an inlet side and/or an outlet side of the particulate filter (e.g. See Paragraphs [0017-0018]).
	Regarding claim 12, Arnold further discloses wherein a first single washcoat layer is present on the inlet side along up to about 0-100% of the axial length of the particulate filter from the upstream end and a second single washcoat layer is present on the outlet side along up to about 0-100% of the axial length of the particulate filter from the downstream end, wherein at least one of the first and second single washcoat layers is present in an amount of >0% (e.g. See Claims 14-15; Paragraphs [0050]).
	Regarding claim 15, Arnold further discloses wherein: a single washcoat layer is present on the inlet side along up to about 100% of the axial length of the particulate filter from the upstream end and there is not a washcoat layer on the outlet side, or a single washcoat layer is present on the outlet side along up to about 100% of the axial length of the particulate filter from the downstream end and there is not a washcoat layer on the inlet side (e.g. See Claims 14-15; Paragraphs [0050]).
	Regarding claim 17, Arnold further discloses the TWC catalytic material in an amount of about 1 to about 5 g/in3 (about 60 to about 300 g/L) (e.g. See Paragraphs [0012 and 0016]).
	Regarding claim 18, Arnold further discloses wherein the uncoated porosity is a percentage of a volume of pores of the particulate filter relative to a volume of the particulate filter and is in a range of 55 to 70% (e.g. See Claims 3-4; Paragraphs [0011 and 0013]).

	Regarding claim 20, Arnold further discloses wherein the particulate filter comprises cordierite, alumina, silicon carbide, aluminum titanate, or mullite (e.g. See Paragraphs [0019 and 0052]). 
	Regarding claims 21-22, Arnold further discloses method of treating an exhaust gas comprising hydrocarbons, carbon monoxide, nitrogen oxides, and particulates, the method comprising: a catalyzed particulate filter (13), located in an emission treatment system (3) downstream of a gasoline direct injection engine (5) and suitable for treatment of an exhaust stream comprising hydrocarbons, carbon monoxide, nitrogen oxides, and particulates, the catalyzed particulate filter (e.g. See Paragraphs [0039 and 0050]) comprising: a particulate filter comprising a wall having a thickness in a range of about 6 mils (152 μm) to about 14 mils (356 μm) (e.g. See Paragraphs [0011 and 0050]) and a porosity in a range of 55 to 70% (e.g. See Paragraphs [0012-0015]); and a three-way conversion (TWC) catalytic material in an amount of about 1.0 to about 4 g/in3 (120 to 244 g/L) (e.g. See Paragraphs [0012 and 0016]); wherein the TWC catalytic material permeates the wall (e.g. See Paragraphs [0039-0041]). 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents:
	Greenwell et al. (Pat. No. 9352279), Arulraj et al. (Pat. No. 2015/0152768), Klingmann et al. (Pat. No. 9581063), Wei et al. (Pub. No. 8173087), and Cattani et al. (Pat. No. 2013/0167513), all discloses an exhaust gas purification for use with an internal combustion engine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        March 13, 2021